Title: Cash Accounts, May 1773
From: Washington, George
To: 



[May 1773]



Cash


May  
To Cash recd from Mr Ramsay viz. 4 half Joes & £4.10. Jersey Money
£ 13. 4. 0



To Ditto recd of Doctr Carter for a years Interest of his Bond due
10.16. 0



To Ditto recd from the Exrs of Mr [Philip Whitehead] Claiborn Do
14. 0. 0



To Ditto recd from Mr Frans Foster Do
33. 8. 0



To Ditto recd from Mr Thos Prosser Do
7. 5. 9



To Ditto recd from Colo. Warner Lewis Do
40. 0. 0



To Ditto recd from Edd Charlton for 2 Setts of Excha. dated 20th Apl 1773 One Sett for £60 the other for £100
200. 0. 0




To Cash recd of the Treasury
12. 2. 6



To Ditto recd of the Revd Mr Thruston on acct of Andw Wagener
12. 1. 9



To Ditto recd from Mr James Hill on acct
132.15. 4


Contra


7—
By Servants
0. 1. 3



By Cash paid Mrs [Elizabeth] Simpson
1. 0. 0



By my Expences (Including Mr Custis’s) going to, & returng from New York & fixing him at the College there £50.14.3 Pensa equal to
40.11. 5



By Cash given Mr Custis at Phila. & New York £27 Pensa equal to
21.12. 0




[Pa. currency]



By Charity
0. 7. 6



By Cards
3. 2. 6



By 2 pr white Silk Stockgs
2.18. 0



By Mr Hugh Gain for Mr [Jonathan] Boucher
1. 4. 0



By a Cucumber Slicer
0.18. 0



By a Case of Printing Materials
2. 0. 0



By a Paper of Cake Ink
0. 1. 0



By Doctr Wetherspoon for Mr Ramsay
48.16. 0



By Cash given to George & Charles Lewis & Willm Ramsay
4. 2. 6



By Cash pd Jno. Priestly for a Grey Mare
40. 0. 0



By a Bay horse bot at Vendue Phila.
23. 0. 0



By Charity
2. 5. 0



By Ditto
0.10. 0




129. 4. 6



deduct 25 prCt
25.16.11



[Va. currency]
103. 7. 7




[Va. currency]



By Cash paid my Mother pr Mr Lund Washington
10. 0. 0



By Ditto paid Mr Thos Hodge pr Colo. [Fielding] Lewis for my Gardr Philp Bateman
35. 0. 0



By Ditto pd Mr Robt Washington pr Do
60. 0. 0



By Ditto pd Captn [James] Page for Thos Davis
19. 2. 2



By Ditto pd Captn Wm Crawfords ordr in full
50. 0. 0


